Smith,
dissenting: I dissent from so much of the opinion of the Board as holds that the basis for computing the allowance for depletion is the value at the date of the gift rather than the cost to the donor. If the petitioners had sold the property acquired by gift the basis for the computation of the gain or loss would have been the cost to the donor. In the operation of petitioners’ properties they were sold piecemeal. United States v. Ludey, 274 U. S. 295. I can not see the logic of computing the gain on the sale of a part of the property on a different basis from that used in computing the profit or loss on the sale of the entire property.
Geeen concurs in this dissent.